department of the treasury internal_revenue_service washington d c a aug uil code tax_exempt_and_government_entities_division legend taxpayer a company m company n company o company p company q plan x amount amount amount amount amount amount date date date date date neers date date date month month month month month percentage dear this is in response to the request for letter rulings submitted on your behalf by your authorized representative as supplemented by correspondence dated and in which you request letter rulings under sec_402 of the internal_revenue_code code the following facts and representations support your ruling_request taxpayer a was employed with company m from month until date taxpayer a was a participant in plan x maintained by company m pursuant to a letter dated date company m sent taxpayer a a plan x distribution package which included the notice required by code sec_402 in pertinent part this date letter indicated that because the stock in your account has a value greater than dollar_figure you will be paid that amount in equal installments over five years the first installment will be made after we receive your election and with it will be a promissory note evidencing this obligation to pay you the remaining four installments additionally the date letter provided as an option to you enclosed are documents for establishing an ira with company n which has agreed to accept these promissory notes in ira accounts for which it serves as custodian on date taxpayer a requested that his plan x account balance be distributed directly to him and not be transferred into an individual_retirement_account ira as a result in a letter dated date company m advised taxpayer a that he would be receiving all of the stock in hi sec_1 in a check and sths in a promissory note payable in plan x account balance as follows installments beginning with month through taxpayer a neither responded nor page of objected to said letter the total due taxpayer a from plan x excluding an amount not pertinent to this ruling_request was amount during month taxpayer a received a check dated date in the amount of amount furthermore at approximately the same time during month taxpayer a received a copy of a promissory note dated date promissory note in the amount of amount taxpayer a timely rolled over amount into an ira he did not contribute the promissory note into an ira the promissory note bore interest at the rate of percentage per annum the note also indicated that it was secured_by an irrevocable standby_letter_of_credit issued by company o with respect to the promissory note as noted above company m had arranged with company n for company n to accept plan x’s promissory notes into iras which it sponsored as rollover_contributions taxpayer a was aware that he could have contributed his promissory note in this regard taxpayer into an ira set up and maintained with company n but did not do so a’s authorized representative has asserted that ‘ ‘ when taxpayer a received the ira rollover option offered by company n he discarded it because taxpayer a was distrusting of the representations made by employer company m on behalf of the esop plan x it has been represented that taxpayer a maintained an ira with company p subsequent to receiving the promissory note taxpayer a discussed contributing the assets received from plan x into his company p ira with a service representative employee of company p this representative advised taxpayer a that the promissory note evidenced amounts due him and that as he received said amounts he could contribute each payment into an ira as a rollover_contribution it has also been represented on behalf of taxpayer a that subsequent to his receiving the promissory note he discussed contributing amounts received from plan x into a company n ira with a service representative employed by company n the company n service representative also advised taxpayer a that he could contribute payments received under the promissory note into a company n ira during month taxpayer a received a form 1099-r distributions from pensions annuities retirement or profit-sharing_plans iras insurance contracts etc indicating that taxpayer a received a total_distribution from plan x during of amount the sum of amount and amount during month taxpayer a received a second check dated date representing the second installment of amounts due him under the promissory note in the amount page of of amount he contributed amount to an ira maintained with company q within days of the date he received this check during month taxpayer a received a third check dated date representing all remaining amounts due him under the promissory note in the amount of amount taxpayer a contributed amount to his ira maintained with company q within days of the date he received this check based on the above facts and representations you through your authorized representative request the following letter rulings that pursuant to code sec_402 the internal_revenue_service waives the 60-day rollover period applicable to the amounts due under the promissory note received by taxpayer a during month that as a result of our response to the first ruling_request above the second check dated date in the amount of amount which taxpayer a received from plan x will be deemed to have been properly rolled over by taxpayer a into an ira set up and maintained in his name and that as a result of our response to the first ruling_request above the third check dated date in the amount of amount which taxpayer a received from plan x will be deemed to have been properly rolled over by taxpayer a into an ira set up and maintained in his name with respect to your ruling requests code sec_401 provides the qualification rules applicable to retirement plans set up by employers exclusively to benefit their employees and their beneficiaries code sec_4975 provides that an employee_stock_ownership_plan esop is a defined contribution plan- a which is a stock_bonus_plan which is qualified or a stock_bonus_plan and a money purchase plan both of which are qualified under sec_401 and which are designed to invest primarily in qualifying employer_securities and b which is otherwise defined in regulations prescribed by the secretary sec_402 of the code provides that except as otherwise provided in this section any amount actually distributed to any distributee by any employees’ trust described in sec_401 which is exempt from tax under sec_501 a shall be taxable to the distributee in the taxable_year of the distributee in which distributed under sec_72 sec_402 of the code defines the term lump sum distribution in part as a distribution or payment within one taxable_year of the recipient of the balance_to_the_credit of an page of employee which becomes payable to the recipient on account of the employee's death after the employee attains age on account of the employee's separation_from_service or after the employee has become disabled from a_trust which forms a part of a plan described in sec_401 and which is exempt from tax under sec_501 sec_402 of the code provides that if any portion of the balance_to_the_credit of an employee in a qualified_trust is paid to the employee in an eligible_rollover_distribution and the distributee transfers any portion of the property received in such distribution to an eligible_retirement_plan and in the case of a distribution_of_property other than money the amount so transferred consists of the property distributed then such distribution to the extent transferred shall not be includible in gross_income for the taxable_year in which paid sec_402 of the code provides in general that an eligible_rollover_distribution means any distribution to an employee of all or any portion of the balance of the credit of the employee in a qualified_trust sec_402 c also provides in relevant part that an eligible_rollover_distribution shall not include any distribution to the extent such distribution is required under sec_401 or any distribution which is one of a series of substantially_equal_periodic_payments not less frequently than annually made i for the life or life expectancy of the employee or the joint lives or joint life expectancy of the employee and the employee’s designated_beneficiary or ii for a period of ten years or more code sec_402 provides that the transfer of an amount equal to any portion of the proceeds from the sale of property received in the distribution shall be treated as the transfer of property received in the distribution code sec_402 provides that the excess of the fair_market_value of property on sale over its fair_market_value on distribution shall be treated as property received in the distribution code sec_402 provides that no gain_or_loss shall be recognized on any sale described in subparagraph a to the extent that an amount equal to the proceeds is transferred pursuant to paragraph sec_402 of the code in relevant part defines eligible_retirement_plan as an individual_retirement_account described in sec_408 or ii an individual_retirement_annuity described in sec_408 other than an endowment_contract sec_1_402_c_-2 question and answer of the income_tax regulations states that if an eligible_rollover_distribution is paid to an employee and the employee contributes all or part of the eligible_rollover_distribution to an eligible_retirement_plan no later than the 60th day following the date the employee received the distribution the amount contributed is not currently includible in gross_income sec_402 states that except as provided in subparagraph b any rollover within the meaning of code sec_402 must be accomplished within days of the day on which the distributee received the property page of sec_402 of the code provides in relevant part that the secretary may waive the 60-day requirement under sec_402 where the failure to waive such requirement would be against equity or good conscience including casualty disaster or other events beyond the reasonable control of the individual subject_to such requirement only distributions that occurred after date are eligible for the waiver under sec_402 of the code revproc_2003_16 2003_4_irb_359 date provides that in determining whether to grant a waiver of the 60-day rollover requirement pursuant to sec_402 of the code the service will consider all relevant facts and circumstances including errors committed by a financial_institution inability to complete a rollover due to death disability hospitalization incarceration restrictions imposed by a foreign_country or postal error the use of the amount distributed for example in the case of payment by check whether the check was cashed and the time elapsed since the distribution occurred in general neither the internal_revenue_code nor the regulations promulgated thereunder prohibit the rollover of a promissory note into an ira furthermore code sec_408 in relevant part provides rules governing im permissible ira investments see eg code sec_408 however an ira’s holding a promissory note is not precluded under code sec_408 thus in short taxpayer a could have transferred or rolled over the promissory note he received during calendar_year into an ira set up and maintained in his name the facts presented and representations made on behalf of taxpayer a indicate that after he received the promissory note taxpayer a contacted representatives of both company n and company p to determine if he could roll over the promissory note into an ira and if so how to accomplish said rollover each representative indicated to him that he could roll over the proceeds due under the promissory note as noted above taxpayer a contributed as rollover_contributions each payment due under the promissory note within the requisite 60-days of receipt with respect to whether it is appropriate to grant a waiver of the 60-day rollover period in this case we note that although the above-cited advice was incorrect taxpayer a did not act unreasonably in relying upon it therefore the service will grant relief under code sec_402 and will grant waivers of the 60-day rollover period found in code sec_402 to taxpayer a with respect to his contributing amount to his company q ira during calendar_year and with respect to his contributing amount to his company q ira during calendar_year as a result his contributions into his ira of the checks he received during calendar years and which represented proceeds due him under the promissory note and which checks were both received by taxpayer a and contributed by him into his ira after the expiration of the 60-day rollover period applicable to his receipt of the promissory note constituted valid rollover transactions within the meaning of code sec_402 page of therefore with respect to your ruling requests we conclude as follows that the internal_revenue_service waives the 60-day rollover period applicable to the amounts due under the promissory note received by taxpayer a during month that as a result of our response to the first ruling_request above the second check dated date in the amount of amount which taxpayer a received from plan x was properly rolled over or contributed by taxpayer a into an ira set up and maintained in his name and that as a result cf our response to the first ruling_request abcve the third check dated date in the amount of amount which taxpayer a received from plan x was properly rolled over or contributed by taxpayer a into an ira set up and maintained in his name this letter_ruling is based on the assumption that plan x is a plan qualified within the meaning of code sec_401 and an esop as defined in code e it also assumes the correctness of all facts and representations found therein pursuant to a power_of_attorney on file with this office a copy of this letter_ruling is being sent to your authorized representative page of the author of this ruling is esquire id - reached at phone-not a toll-free number or who may be fax sincerely yours v frances v sloan manager employee_plans technical group enclosures deleted copy of letter_ruling form_437
